Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is in response to the amendment filed 05/16/2022.
Claims 1-5 have been cancelled.
Claims 6-10 have been amended.
Claims 11 and 12 have been newly added.
Claims 6-12 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 6-9 and 11-12 are directed to methods (i.e., a process) and claim 10 is directed to a system (i.e., a machine).  Accordingly, claims 6-12 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 7 includes limitations that recite an abstract idea.  Note that independent claims 6 and 7 are method claims, while claim 10 covers a system claim.
Specifically, independent claim 7 recites:
A database construction method in an information processing server including a processor and a storage unit, comprising, by the processor:
acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user and which is acquired in real-time using a first sensor mounted to the body of the user or installed in a vicinity of the user;
acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state;
analyzing, with respect to the user, a correlation which associates the first state and the second information with a second state of the user of a different type from the first state; and
storing, in a correlation information database in the storage unit, correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation, wherein
the first and second states are respectively included in at least any of a mental status, a state of health, and a state of activity of the user, and
the correlation information database is used in order to estimate the second state of the user based on the first state of the user estimated based on the heart rate variability of the user and on the second information related to the user; and
generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated first and second states of the user.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because maintaining records about a user’s heart rate, correlating physiological data, personal data all relate to managing the person’s physical behavior/activities, assessing the personal health of a patient and are interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because determining whether there are any correlations between a person’s heart, other physiological data and personal data such as the person’s blood pressure, body temperature, a movement of an eye, a movement of muscles of the face, a change in a tone of voice, a movement of muscles of the body, a movement of the diaphragm, a spinal extension, the person’s date of birth, time or place of birth, a blood type, and a DNA profile of the user, and a result of a divination are observations, evaluations and analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 8 and 9 (similarly for dependent claim 6) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claim 6 (similarly to claims 7 and 10), these claims constitute: (a) “certain methods of organizing human activity” because maintaining records about a user’s heart rate, correlating physiological data, personal data all relate to managing the person’s physical behavior/activities, assessing the personal health of a patient and are interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because determining whether there are any correlations between a person’s heart and other physiological data and personal data are observations, evaluations and analysis that can be performed in the human mind or with a pen and pencil.
In relation to claims 8 and 9 (similarly to claim 6), these claims merely recite specific kinds of encounter information that was obtained. Claims 11 and 12 recite determining steps such as determining if the correlation which associates the heart rate variability and the second information with the state of the user, analyzing the correlation between multiple vital data and non-vital data, estimating a mental status, a state of health, and a state of activity of the user.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 7 (similar to claims 6 and 10), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A database construction method in an information processing server including a processor and a storage unit, comprising, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)):
acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user and which is acquired (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in real-time using a first sensor mounted to the body of the user or installed in a vicinity of the user;
acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
analyzing, with respect to the user, a correlation which associates the first state and the second information with a second state of the user of a different type from the first state; and
storing, in (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) a correlation information database in the storage unit (conventional computer implementation as noted below, see MPEP § 2106.05(f)), correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation, wherein
the first and second states are respectively included in at least any of a mental status, a state of health, and a state of activity of the user, and
the correlation information database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is used in order to estimate the second state of the user based on the first state of the user estimated based on the heart rate variability of the user and on the second information related to the user; and
generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated first and second states of the user (extra-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, a storage unit, a processing server and a correlation information database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “using a first sensor mounted to the body of the user or installed in a vicinity of the user,” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user” and “acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Also, regarding the additional limitation “acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user and which is acquired in real-time” and “acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation “storing, ….correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).…
Regarding the additional limitations, “generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated first and second states of the user”, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 8 and 9 (similar to claims 6 and 7) do not have any additional elements and are further limiting the recited abstract idea.
For claims 6, 7 and 10, regarding the additional limitation “using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user” the Examiner submits that this additional limitation amounts to merely using a computer, sensors, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 6-10 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 6 with its dependent claims 8, 9 and analogous independent claim 7, analogous independent claim 10 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 7, regarding the additional limitations of the processor, storage unit, processing server and correlation information database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “using a first sensor mounted to the body of the user or installed in a vicinity of the user”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user” and “acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Regarding the additional limitation of “generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated first and second states of the user,” the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Thus, representative independent claim 7 and analogous independent claims 6 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 6 and analogous dependent claims 8 and 9, there is no additional elements.
Therefore, claims 6-12 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chadderdon (US 2016/0089038 A1) in view of Cheng (US 2015/0264432 A1).
Regarding claim 6, Chadderdon discloses A database construction method in an information processing server including a processor and a storage unit, comprising, by the processor (See P0032, patient database located in cloud server, processor in P0007. See [P0029] a mobile phone which operates in conjunction with the wearable measuring device 30, the mobile phone serving as a processor. Also, see mobile patient app in P0026.):
acquiring, in real-time, a heart rate variability which represents a variability of heartbeat intervals of a user, (See Fig. 2, wearable sensor array 30 for acquiring. In [0003] Wearable physiological sensors provide quantifiable data in real time that may correlate with stress (such as heart rate variability and electrodermal activity), and the heart’s interbeat interval is taught in P0038.), by using a sensor mounted to the body of the user or installed in a vicinity of the user (In P0027, the heart rate sensor serves as an acquiring means mounted to the body of the user and the first vital data is the heart rate data in P0028.);
 acquiring, with respect to the user, second information which differs from the heart rate variability (See movement of the user, body temperature in P0034-P0035, biofeedback in P0060 as teaching using second vital data acquired.);
analyzing, with respect to the user, a correlation which associates the heart rate variability and the second information with a state of the user (The identifying, classifying and reporting serve as analyzing a correlation mentioned in [P0061-P0062] identifying, in real-time, when stress is experienced by the user based on at least one of the cardiovascular activity data collected and the skin conductance data collected wherein when at least one of the movement data and the skin temperature data exceeds a predefined threshold stress is not identified with a mobile device in communication with the wearable sensor array, at 720 and classifying, in real time, an amount of stress experienced with a stress classifier, at 730, and reporting at least to the user when stress is experienced, and shown as algorithm in Fig. 7.); and
storing, in a correlation information database in the storage unit, correlation information which associates the heart rate variability and the second information with the state of the user based on an analysis result of the correlation, wherein the correlation information database is used in order to estimate the state of the user based on the heart rate variability of the user (See patient database, 250 in Fig. 4 for storing stress classifier score, self-report score after analysis of correlating Normalized Minute Mean Heart Rate 335.) and on the second information related to the user (See associated data calculated as Normalized Minute Mean Skin Conductance 350, Movement Classifier 440 and Normalized Mean Skin Temperature 375/Heat Classifiers 445 as types of second information mentioned in P0044, P0049, and using detection of sensors for the state of the user in real-time (P0031, P0033-P0034).), and
Cheng further teaches:
generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated state of the user (Avatar is taught in P0030, with exemplary user’s state such as being tired or happy, and in [P0036-P0037] information associated with one or more user states may include avatars 462-463. Also, see wearable device with sensor to monitor heart rate in P0022, as the state of the user in P0026, Fig. 1, Fig. 4.).
Therefore, it would have been obvious to one of ordinary skill in the art of user state media correlations before the effective filing date of the claimed invention to modify the method of Chadderdon to include generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated state of the user as taught by Cheng in order to provide helpful suggestions that a break is needed from overexertion.    
Regarding claim 7, Chadderdon discloses A database construction method in an information processing server including a processor and a storage unit, comprising, by the processor (See P0032, patient database located in cloud server, processor in P0007. See [P0029] a mobile phone which operates in conjunction with the wearable measuring device 30, the mobile phone serving as a processor. Also, see mobile patient app in P0026.):
acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user (See Fig. 2, wearable sensor array 30 for acquiring. See extracted heart rate in [P0003] Wearable physiological sensors provide quantifiable data in real time that may correlate with stress (such as heart rate variability and electrodermal activity), where the heart’s interbeat interval is taught in P0038-P0039, where changing heart rates, fluctuating outside of normal human physiology is construed to be a first state.) and which is acquired in real- time using a first sensor mounted to the body of the user or installed in a vicinity of the user (In P0027, the heart rate sensors serve as acquiring means mounted to the body of the user and the first vital data is the heart rate data in P0028.); 
acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state (Movement of muscles of the body, where vigorous movement of the user, body temperature, sweating is taught in P0034-P0035. Biofeedback in P0060 as teaching using second vital data acquired.);
analyzing, with respect to the user, a correlation which associates the first state and the second information with a second state of the user of a different type from the first state (Changing heart rates is the first state and increased body movement and temperature are the second state. The identifying, classifying and reporting serve as analyzing a correlation mentioned in [P0061-P0062] identifying, in real-time, when stress is experienced by the user based on at least one of the cardiovascular activity data collected and the skin conductance data collected wherein when at least one of the movement data and the skin temperature data exceeds a predefined threshold stress is not identified with a mobile device in communication with the wearable sensor array, at 720 and classifying, in real time, an amount of stress experienced with a stress classifier, at 730, and reporting at least to the user when stress is experienced, and shown as algorithm in Fig. 7).).; and
storing, in a correlation information database in the storage unit, correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation (See patient database, 250 in Fig. 4 for storing stress classifier score, self-report score after analysis of correlating Normalized Minute Mean Heart Rate 335 as the first state, associated data as Normalized Minute Mean Skin Conductance 350, Movement Classifier 440 and Normalized Mean Skin Temperature 375/Heat Classifiers 445 as types of second information mentioned in P0044, P0049, and using detection of sensors for the state of the user in real-time (P0031, P0033-P0034).), wherein 
the first and second states are respectively included in at least any of a mental status, a state of health, and a state of activity of the user (With heart rate monitor worn to detect a first state along with movement and temperature sensors to detect second state see P0027-P0028. In further correlation, see second states as daily activities of the user taught in P0003 as physical movements and second states as mental and physical stress taught in [P0023] can have an impact on a person's mental and physical well-being.), and
the correlation information database is used in order to estimate the second state of the user based on the first state of the user estimated based on the heart rate variability of the user and on the second information related to the user (In Abstract, the correlation between the first state (change of heart rate/cardiovascular activity) in tandem with the second state (activities that change the body movement and temperature) is taught.  See [P0023] when stress is experienced regardless of the location of the user as sensors to measure characteristics of the user and device to evaluate the characteristics to determine stress are available for mobility and ease of use.
Cheng further teaches:
generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated first and second states of the user (Avatar is taught in P0030, with exemplary user’s first and second states such as being tired or happy, and in [P0036-P0037] information associated with one or more user states may include avatars 462-463. Also, see wearable device with sensor to monitor heart rate in P0022, as the state of the user in P0026, Fig. 1, Fig. 4.).
Therefore, it would have been obvious to one of ordinary skill in the art of user state media correlations before the effective filing date of the claimed invention to modify the method of Chadderdon to include generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated state of the user as taught by Cheng in order to provide helpful suggestions that a break is needed from overexertion.    
Regarding claim 8, Chadderdon discloses wherein the second information is information which is acquired in real-time from the user is vital data that comprises one or more of blood pressure, body temperature, a movement of an eye, a movement of muscles of the face, a change in a tone of voice, a movement of muscles of the body, a movement of the diaphragm, and a spinal extension (See movement of the user, body temperature in P0034-P0035, biofeedback in P0060 as using second vital data acquired.).
Regarding claim 10, Chadderdon discloses A database construction system, comprising: 
a heart rate variability that represents a variability sensor of heartbeat intervals of a user, (See Fig. 2, wearable sensor array 30 for acquiring. In [0003] Wearable physiological sensors provide quantifiable data in real time that may correlate with stress (such as heart rate variability and electrodermal activity), and the heart’s interbeat interval is taught in P0038.), to be mounted to the body of the user or installed in a vicinity of the user (In P0027, the heart rate sensors serve as acquiring means mounted to the body of the user and the first vital data is the heart rate data in P0028.);
a sensor for acquiring information on second vital data that differs from the heart rate variability, by using second vital data acquiring means (See movement of the user, body temperature in P0034-P0035, biofeedback in P0060 as teaching using second vital data acquired.);
an analyzer circuit for, with respect to the user, a correlation which associates the heart rate variability and the information on the second vital data with a state of the user (The identifying, classifying and reporting serve as analyzing a correlation mentioned in [P0061-P0062] identifying, in real-time, when stress is experienced by the user based on at least one of the cardiovascular activity data collected and the skin conductance data collected wherein when at least one of the movement data and the skin temperature data exceeds a predefined threshold stress is not identified with a mobile device in communication with the wearable sensor array, at 720 and classifying, in real time, an amount of stress experienced with a stress classifier, at 730, and reporting at least to the user when stress is experienced, and shown as algorithm in Fig. 7.); and
a correlation information database for storing correlation information which associates the heart rate variability and the information on the second vital data with the state of the user based on an analysis result of the correlation, wherein the correlation information database is used in order to estimate the state of the user based on the heart rate variability and the second vital data of the user acquired in real-time using the first and second vital data acquiring means (See patient database, 250 in Fig. 4 for storing stress classifier score, self-report score after analysis of correlating Normalized Minute Mean Heart Rate 335, associated data as Normalized Minute Mean Skin Conductance 350, Movement Classifier 440 and Normalized Mean Skin Temperature 375/Heat Classifiers 445 as types of second information mentioned in P0044, P0049, and using detection of sensors for the state of the user in real-time (P0031, P0033-P0034).); and
Cheng further teaches:
an avatar data creating circuit for generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated state of the user (Avatar is taught in P0030, with exemplary user’s state such as being tired or happy, and in [P0036-P0037] information associated with one or more user states may include avatars 462-463. Also, see wearable device with sensor to monitor heart rate in P0022, as the state of the user in P0026, Fig. 1, Fig. 4.).
Therefore, it would have been obvious to one of ordinary skill in the art of user state media correlations before the effective filing date of the claimed invention to modify the method of Chadderdon to include generating an electronic avatar based on the estimated state of the user, so that the electronic avatar reflects the estimated state of the user as taught by Cheng in order to provide helpful suggestions that a break is needed from overexertion.    
Regarding claim 12, Cheng teaches comprising successively analyzing a correlation between multiple vital data and non-vital data (See P0017, where relating a variety of parameters construe correlation between multiple vital data and non-vital data.); 
estimating one or more of a mental status, a state of health, and a state of activity of the user (In P0017] Media program manager 110 may determine that a condition or criteria is satisfied based on user state 161, the condition being associated with a type of media program. The condition may relate to a variety of parameters associated with user state 161. The condition may relate to a user's current, past, and/or future activity, mood or emotions, sleep quality or quantity, schedule, and the like.);
generating the avatar based on the one or more of the mental status, state of health, and state of activity of the user (Avatar is taught in P0030, with exemplary user’s state such as being tired or happy, and in [P0036-P0037] information associated with one or more user states may include avatars 462-463. Also, see wearable device with sensor to monitor heart rate in P0022, as the state of the user in P0026, Fig. 1, Fig. 4.).
Therefore, it would have been obvious to one of ordinary skill in the art of user state media correlations before the effective filing date of the claimed invention to modify the system of Chadderdon to include analyzing a correlation between multiple vital data and non-vital data,  estimating a mental status, a state of health, a state of activity and generating an electronic avatar based on the estimated state of the user, as taught by Cheng to pinpoint exact activities that effect the user’s good or bad mood a suggestion is offered to the user.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chadderdon (US 2016/0089038 A1) in view of Cheng (US 2015/0264432 A1) further in view of Halperin (US 2010/0070455 A1).
Claim 9:
Although Chadderdon discloses wherein the second information is non-vital data which is input by the user as acquiring the second information (With heart rate monitor worn to detect a first state along with movement and temperature sensors to detect second state see P0027-P0028.), Halperin further teaches that it was known in the art of environmental and genetic risk studies at the time of filing to include: and which comprises one or more at least any of a date of birth, time or place of birth, a blood type, a DNA profile of the user, a result of a divination, and an assessment of vital data by the user himself/herself (see obtained DNA samples in P0012, genomic profile and individual’s age and birthplace in P0041.).
Therefore, it would have been obvious to one of ordinary skill in the art of environmental and genetic risk studies before the effective filing date of the claimed invention to modify the method of Chadderdon and Cheng to include second information is information such as a date of birth and a DNA profile of the user as taught by Halperin in order to implement early medical intervention among individuals in particular cohort.    
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chadderdon (US 2016/0089038 A1) in view of Cheng (US 2015/0264432 A1) further in view of Carter (US 2014/0343380 A1).
Regarding claim 11, although Chadderdon discloses a database and correlations with the heart rate as mentioned above, Chadderdon does not explicitly teach storing situation-based heart rate correlations. Carter teaches comprising determining if the correlation which associates the heart rate variability and the second information with the state of the user is a strong correlation (The user’s heart rate as a physiological parameter (P0010) with other physiological parameters such as movement, skin temperature (P0028) sensors for an accelerometer, a blood glucose sensor, a pulse oximeter and a blood pressure sensor in P0025-P0027, correlating sensor data obtained from a wearable sensor device representing environmental conditions (P0031) and other environmental detectable by a sensor or a mobile device (P0035). See threshold construe a strong correlation in [P0009] The first and second sensor data is analyzed to determine that the duration of time between the first time and the second time is below a specified threshold. A correlation is created between the environment occurrence and the change in the physiological parameter.), wherein storing in the correlation information only occurs when the strong correlation is determined (See example stored correlation in [P0034] The application on mobile device 101 can then store a correlation between the sound and the movement to indicate that the user likely moved in response to the sound.).
Therefore, it would have been obvious to one of ordinary skill in the art of wearable sensors before the effective filing date of the claimed invention to modify the method of Chadderdon and Cheng to storing the correlation which associates the heart rate variability and the second information with the state of the user when a strong correlation is determined, so that the electronic avatar reflects the estimated state of the user as taught by Carter in order to detect how a user’s amount of movement is affecting the user’s heart rate during sleep, exercising and other daily activities.    
Response to Arguments
Applicant argues that the claims do not recite an abstract idea, according to MPEP 2106.04(a)1), comprising a sensor pertaining to a human’s vital, e.g. see pgs. 6-7 of Remarks – Examiner disagrees.
In the instant case, using a sensor to detect heart rate as vital data is not a technical improvement, but rather a process that most smart watches or fitness devices are expected to perform. As discussed supra, the claimed invention does not provide a physical improvement to the computer. The claimed invention also does to improve any other technical field, see, e.g., Diamond v. Diehr. The claimed invention may improve the abstract idea, but an improved abstract idea is still an abstract idea.
Applicant’s amendments and arguments, see page 7, with respect to the 112 rejection have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 10 has been withdrawn. 
Regarding the prior art rejection, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
08/24/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686